      Case 5:21-cv-00154-EJD Document 13 Filed 03/10/21 Page 1 of 1



 1   CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
 2   Prathima Price, Esq., SBN 321378
 3   Dennis Price, Esq., SBN 279082
     Mail: 8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   amandas@potterhandy.com
 6   Attorneys for Plaintiff

 7                         UNITED STATES DISTRICT COURT
 8                       NORTHERN DISTRICT OF CALIFORNIA
 9   SCOTT JOHNSON                                      Case: 5:21-cv-00154-EJD
10             Plaintiff,                               Plaintiff’s Notice of Voluntary
11      v.                                              Dismissal With Prejudice
12   NORTH 5TH STREET                                   Fed. R. Civ. P. 41(a)(1)(A)(i)
     INVESTMENT GROUP, LLC, a
13   California Limited Liability
     Company
14
               Defendants.
15
16         PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
17   voluntarily dismisses the above captioned action with prejudice pursuant to
18   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
19           Defendant North 5th Street Investment Group, LLC, a California
20   Limited Liability Company has neither answered Plaintiff’s Complaint, nor
21   filed a motion for summary judgment. Accordingly, this matter may be
22   dismissed without an Order of the Court.
23   Dated: March 09, 2021                  CENTER FOR DISABILITY ACCESS
24                                          By: /s/ Amanda Seabock
25                                                  Amanda Seabock
                                                    Attorneys for Plaintiff
26
27
28


                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
